Title: From James Madison to Tench Coxe, 5 June 1801
From: Madison, James
To: Coxe, Tench


Letter not found. 5 June 1801. Acknowledged in Coxe to JM, 11 June 1801. Discusses Jacob Mayer’s recent visit to Washington (see Mayer to JM, 23 May and 1 June 1801). The date and contents coincide with a three-page letter from JM to an unnamed correspondent offered for sale by Parke-Bernet Galleries and described by them as including JM’s complaints of ill health, his cryptic discussion of a controversy involving the State Department, his mention of receipt of a lengthy memorial on behalf of one of the parties, and references to delays in matters of Pennsylvania interest (Parke-Bernet Catalogue No. 2297 [13 Oct. 1964], item 25; Parke-Bernet Catalogue No. 2419 [22 Mar. 1966], item 79).
